        Case: 1:19-cv-01890-SO Doc #: 6 Filed: 10/24/19 1 of 5. PageID #: 27




                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                        ) CASE NO. 1:19-CV-1890
                                                 )
                              Plaintiff,         ) JUDGE SOLOMON OLIVER, JR.
                                                 )
               v.                                )
                                                 )
$33,000.00 IN U.S. CURRENCY,                     )
                                                 )
                                                 )
                              Defendant.         ) ORDER OF FORFEITURE

       Pursuant to 21 U.S.C. § 881(a)(6) [drug proceeds], this is an action for the civil forfeiture

of the defendant currency in the amount of $33,000.00. It appears to the Court that proper

proceedings for the issuance of an Order of Forfeiture have been had in this case as follows:

I.     The Defendant Currency:

       On March 23, 2019, the defendant $33,000.00 U.S. Currency (the “defendant currency”)

was seized from Jasmine Henderson at the Cleveland Hopkins International Airport. The seizure

was made pursuant to a Department of Homeland Security - Homeland Security Investigations

(HSI) / Cleveland Police Department (CPD) investigation. The defendant currency is now in the

custody of the federal government. (See, R. 1: Complaint in Forfeiture, at ¶ 16.)

II.    Background.

       On August 21, 2019, the Complaint in Forfeiture (R. 1) was filed in this case against the

defendant currency. Therein, the basic underlying facts of the case were alleged as follows:
Case: 1:19-cv-01890-SO Doc #: 6 Filed: 10/24/19 2 of 5. PageID #: 28




a.)   On March 23, 2019, Jasmine Henderson (“Henderson”) arrived at Cleveland

      Hopkins International Airport intending to travel as a passenger on Spirit Airlines

      flight NK185 bound for Los Angeles. (Id. at ¶ 6).

b.)   After checking in for her flight to Los Angeles, Henderson presented her carry-on

      bag to the Transportation Security Administration (“TSA”) for administrative

      screening. (Id. at ¶ 7).

c.)   During the TSA administrative screening, Henderson’s carry-on bag alerted for

      the presence of a bulk mass; consequently, TSA agents executed normal protocol

      and examined the carry-on bag in an attempt to identify the nature of the bulk

      mass. (Id. at ¶ 8).

d.)   During the TSA administrative search of the carry-on bag, TSA agents discovered

      $33,000.00 in rubber-banded bundles of U.S. currency concealed in shoes and

      within multiple garments. (Id. at ¶ 9).

e.)   HSI agents responded to the TSA screening location and advised Henderson that

      she was not under arrest but her bag was being detained for further investigation

      and Henderson agreed to be interviewed at the HSI office to discuss the currency

      in her carry-on bag. (Id. at ¶ 10).

f.)   During an interview at the HSI office, Henderson told HSI agents:

      i.      The currency belonged to her brother-in-law Traynal Sherrell.

      ii.     Traynal Sherrell owned a hair accessory business in the Northern District

              of Ohio.

      iii.    She had no idea how much money she was traveling with or why it was

              concealed throughout her bag.

                                            2
        Case: 1:19-cv-01890-SO Doc #: 6 Filed: 10/24/19 3 of 5. PageID #: 29



               iv.     She picked up the currency after she went to a house and talked with a

                       person known to her as “little man.” (Id. at ¶ 11).

       g.)     On March 23, 2019, Cleveland Police Officer Nichols and his K9 partner Hugo

               conducted a controlled sniff of the currency and K9 Hugo alerted to the currency

               as positive for the odor of narcotics. (Id. at ¶ 12).

       h.)     HSI agents advised Henderson that they believed the currency was proceeds of

               narcotics related activity and it would be seized. (Id. at ¶ 13).

       i.)     Henderson completed a DHS Form 4607 in which she abandoned any claim to the

               $33,000.00 in U.S. Currency. (Id. at ¶ 14).

       j.)     Henderson and Sherrell have criminal histories with multiple drug related offense

               convictions. (Id. at ¶ 15).

       k.)     The $33,000.00 in U.S. currency was seized as illegal narcotics proceeds and this

               amount is the defendant currency in this case. (Id. at ¶ 16).


III.   The United States has satisfied all of the statutory notice requirements as set forth in Rule
       G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
       Actions:

       1.      As set forth above, the Complaint in Forfeiture (R. 1) was filed in this case on

August 21, 2019. Under 21 U.S.C. § 881(a)(6), the complaint alleged that the defendant

currency is subject to forfeiture to the United States in that it constitutes proceeds from illegal

drug trafficking activities, and/or was used - or was intended to be used - in exchange for illegal

controlled substances, and/or was used - or was intended to be used - to facilitate illegal drug

trafficking activities. (R. 1: Complaint in Forfeiture, at ¶¶ 5 and 17).

       2.      Pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions (the “Supplemental Rules”), the United States

                                                  3
        Case: 1:19-cv-01890-SO Doc #: 6 Filed: 10/24/19 4 of 5. PageID #: 30



posted notice of the Complaint in Forfeiture (R. 1) on an official government internet site for at

least 30 consecutive days, beginning on August 22, 2019, and ending on September 20, 2019.

No claims to the defendant currency were filed as a result of the internet notification. (Docket

Report.)

       3.      The Clerk of this Court issued a Warrant of Arrest in Rem, which was served on

the defendant currency by Homeland Security Investigations on October 15, 2019. (R. 4:

Warrant of Arrest in Rem Return.)

       4.      Pursuant to Supplemental Rules G(4)(b)(iii)(A) and G(4)(b)(iii)(B), a Notice of

Forfeiture and a copy of the complaint were mailed, by certified mail, to:

       Traynal Sherrell
       c/o Justin Weatherly, Esq.
       Henderson, Mokhtari & Weatherly
       3238 Lorain Avenue
       Cleveland, Ohio 44113

(See, Service by Clerk [non-document], filed on August 21, 2019; certified mail.) 1

       5.      The Notice of Forfeiture advised as follows:

                Pursuant to Rule G of the Supplemental Rules for Admiralty or Maritime Claims
       and Asset Forfeiture Actions, you are required to file with the Court . . . a verified claim
       to the defendant currency within 35 days after your receipt of the complaint. Said claim
       shall contain the information required by Rule G(5) of the said Supplemental Rules.
       Additionally, you must file and serve an answer to the complaint . . . within 20 days after
       the filing of the claim, exclusive of the date of filing. If you fail to do so, judgment will
       be taken for the relief demanded in the complaint.

       6.      Service of the documents referred to in paragraphs 4-5 was made by certified mail

on August 26, 2019. (R. 3: Return of Service by Clerk by Certified Mail.)




       1
               Supplemental Rule G(4)(b) provides for notice sent by [certified] mail.

                                                 4
        Case: 1:19-cv-01890-SO Doc #: 6 Filed: 10/24/19 5 of 5. PageID #: 31



       7.      Traynal Sherrell has failed to file a verified claim to the defendant currency [as

required by 18 U.S.C. § 983(a)(4)(A) and Supplemental Rule G(5)(a)] or an answer to the

Complaint in Forfeiture [as required by 18 U.S.C. § 983(a)(4)(B) and Supplemental Rule

G(5)(b)]. (Docket Report.)

       8.      No other person/entity has made any claim to, or declared any interest in, the

defendant currency. (Docket Report.)

       Accordingly, it is ORDERED, ADJUDGED, and DECREED:

       9.      The defendant $33,000.00 U.S. Currency is finally forfeited to the United States

under 21 U.S.C. § 881(a)(6), and no right, title, or interest shall exist in any other party. The

United States shall seize and take control of the defendant currency, and shall dispose of it in

accordance with law.

       SO ORDERED this 24th day of October, 2019.




                                                /s/ Solomon Oliver, Jr.
                                               ____________________________________
                                               Solomon Oliver, Jr.
                                               United States District Judge, N.D. Ohio




                                                  5
